DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to the filing made 8/18/2020.
	Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 13-15 are allowed.
Claims 2-11 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: Air Conditioner with Fluid Line Diagnostics Using Feedback Signals from a Pump. 


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0047379 to Honda and US 2011/063170 to Feldstein.
Regarding claim 1, Honda teaches an air conditioning apparatus, comprising:

an indoor unit to which a fluid is supplied; (2a-2d)
a heat exchanger configured to perform heat exchange between the refrigerant and the fluid; (15a and 15b)
a pipe that connects the heat exchanger to the indoor unit (5a, 5a), the pipe being configured to guide the circulation of the fluid in the heat exchanger and the indoor unit;
a pump installed (21a, 21b) in the pipe to forcibly circulate the fluid; and
a controller (60).
Honda does not teach,
The controller is configured to perform feedback control on an output signal of the pump, wherein when a duty value of the output signal of the pump is equal to or less than a reference value, the controller is configured to determine that the pipe is clogged or air is introduced into the pipe.
Feldstein teaches, when a measured torque levels are above or below a reference value, this is an indication of a clogged pipe or a pipe leak. (par. 80).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Honda, in view of Feldstein, to rely on feedback signals pertaining to pump performance to assess the presence of a clog or leak. 
	
	  Regarding claim 12, Honda as modified teaches, the air conditioning apparatus according to claim 1, but does not teach,

However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to include this limitation, so that the controller would not be prompted to take unnecessary control actions.
     
	Regarding claim 16, this claim recites the same limitations as claims 1 and 12 and is obvious for the same reasons.
Honda teaches, an air conditioning apparatus, comprising:
an outdoor unit through which a refrigerant circulates; (see claim 1)  
an indoor unit to which a fluid is supplied; (see claim 1)  
a heat exchanger configured to perform heat exchange between the refrigerant and the fluid; (see claim 1)  
a pipe that connects the heat exchanger to the indoor unit; (see claim 1)  
a pump installed in the pipe to forcibly circulate the fluid; and (see claim 1)  
a controller configured to perform feedback control on an output signal of the pump, wherein the controller is configured to: (see claim 1)  
when the duty value of the output signal of the pump is greater than a reference value, recognize that the pump is operating in a normal operating region; (see claim 12) 
when the duty value of the output signal of the pump is equal to or less than the reference value, recognize that an abnormal operation of the pump has occurred. (see claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763